FILED
                            NOT FOR PUBLICATION                             MAR 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JUAN ESPINOZA,                                   No. 15-15689

               Plaintiff - Appellant,            D.C. No. 3:13-cv-05047-JST

 v.
                                                 MEMORANDUM*
ZAHED AHMED,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Jon S. Tigar, District Judge, Presiding

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      California state prisoner Juan Espinoza appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment because Espinoza

failed to raise a genuine dispute of material fact as to whether defendant Dr.

Ahmed was deliberately indifferent to Espinoza’s hemorrhoid condition. See id. at

1057-60 (a prison official is deliberately indifferent only if he or she knows of and

disregards an excessive risk to an inmate’s health; medical malpractice, negligence,

or a difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      Espinoza’s request for this court to investigate whether defendant prescribed

stool softeners, set forth in his opening brief, is denied.

      AFFIRMED.




                                            2                                    15-15689